UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7143


BRYANT ELLIOTT DAVIDSON,

                  Plaintiff - Appellant,

             v.

D. KENNETH HORNING; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cv-00737-WDQ)


Submitted:    February 17, 2009             Decided:   March 17, 2009


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant Elliott Davidson, Appellant Pro Se. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bryant Elliott Davidson seeks to appeal the district

court’s    order    denying    relief       on    his    28    U.S.C.          § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a   substantial         showing          of    the        denial     of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)             (2006).         A

prisoner     satisfies        this        standard       by        demonstrating              that

reasonable    jurists       would     find       that    any        assessment           of     the

constitutional      claims    by     the    district      court           is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have    independently       reviewed        the     record          and        conclude        that

Davidson has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense     with    oral     argument       because          the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                            2